Citation Nr: 1103344	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Earle A. Koontz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a rating decision of the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

In November 2010, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The Board notes that the issues of entitlement to service 
connection for low back disability and for bilateral 
hearing loss were explicitly raised by the Veteran and his 
attorney during the November 2010 Board hearing.  However, 
as the Board does not have jurisdiction over them, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD linked to his 
reported in-service stressors, including experiencing the attack 
on Marble Mountain Air Facility near Da Nang in October 1965.  

2.  Affording the Veteran the benefit of the doubt, the evidence 
reasonably establishes that he experienced and/or was confronted 
with at least one of his reported stressors, the attack on Marble 
Mountain Air Facility/Da Nang east in October 1965. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).   Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's personnel records reflect that he served in the Air 
Force First Mobile Communications Group and that he had temporary 
duty in Southeast Asia from September 1965 to December 1965; from 
January 1966 to March 1966; and from June 1966 to August 1966.  
Rating reports from superiors indicate that the Veteran was 
deployed in different locations as a teletype operator in mobile 
communications centers.  A rating report covering the period from 
1/9/65 to 1/8/66 specifically reviewed the Veteran's performance 
in a deployment at Cam Ranh Bay, Vietnam and reports covering the 
period from January 9, 1966 to April 10, 1966 and from April 1966 
to October 1966 specifically reviewed the Veteran's performance 
during a deployment to Phan Rang Air Force Base, Vietnam.  

A November 2004 VA mental health consultation note reflects that 
the Veteran was referred for a PTSD clinical team evaluation 
after testing positive on a PTSD screening test.  He reported 
that he was attached to the 1st Mobile Communication Group and 
that he served in Vietnam.   He indicated that his worst 
experience during Vietnam occurred when a Vietcong raid destroyed 
helicopters, resulting in flames and an explosion that shook the 
ground.  He reported that a couple of pilots and several Vietcong 
were killed and that there were pieces of them all around.  These 
images would come back to bother him just like a movie running in 
fast forward.   The Veteran was diagnosed with rule out PTSD, 
delayed onset.     

A March 2005 VA psychiatric progress note indicates that the 
Veteran had been diagnosed with PTSD during the previous November 
2004 consultation and that he served in Vietnam in 
communications.  The Veteran reported nightmares of Vietcong 
shooting at him, along with helicopter-related flashbacks.  The 
diagnosis was PTSD, chronic.   

In a December 2005 stressor statement, the Veteran indicated that 
from September 1965 to January 1966 he was deployed with a Marine 
Air Wing and a group of Army Special forces, 10 miles east of Da 
Nang, near Marble Mountain.  The Veteran reported that while 
there, a suicide squad of Vietcong came into the compound on 
Sampans from the ocean.  They then proceeded to the chopper pad 
where they blew up 12 helicopters, along with bladder bags filled 
with aviation gas.  The Veteran indicated that two chopper pilots 
blown apart and burned, 6 to 8 marines were wounded and eight 
Vietcong were killed.  The Veteran noted that two of the Vietcong 
had been working as trustees in the compound.  They had given the 
men shaves and haircuts.  

Additional stressor events reported by the Veteran included being 
exposed to sniper fire while riding to Da Nang Airbase; seeing a 
Vietnamese prisoner thrown out of a chopper at 1000 feet; 
experiencing a Vietcong attack in November 1965, with an 
accompanying mortar attack, which resulted in the deaths of two 
Marines from rifle fire, along with the deaths of many Vietcong; 
inadvertently (i.e. by reflex) breaking the arm of a Vietnamese 
boy who pushed a pistol into the Veteran's back while he was 
guarding the U.S. embassy in Da Nang; and witnessing an F4 
phantom go down 1/4 mile from the runway at UBON airbase in 
Thailand, resulting in the deaths of the pilot and a cameraman.     

In a July 2007 report, the U.S. Armed Services Center for Unit 
Records Research (CURR) found that the Vietcong did attack Marine 
Corps units at marble Mountain and Chu Lai on October 27, 1965.  
In the two attacks, 18 helicopters and two A-4 skyhawk aircraft 
were destroyed and 22 helicopters and five A-4s were damaged.   
Friendly casualties were light while 39 Vietcong were killed.  
Subsequently, on October 28, 1965, Da Nang Main and Da Nang East 
(Marble Mountain) received mortar fire.  About 50 rounds fell on 
Da Nang Airbase.  Another 50 rounds fell off the base causing 
some casualties at a SeaBee Camp at Da Nang East.  Two marines 
were wounded in action and eight helicopters were damaged.  

In September 2007, the Veteran submitted pictures of Da Nang East 
apparently taken during his time stationed there.  The pictures 
appear to show POWs on the beach, gun positions on the beach and 
views of Marble and Monkey Mountain.  

In a May 2008 letter, a treating VA psychiatrist, Dr. D, 
indicated that the Veteran had been in treatment for PTSD at the 
outpatient clinic in Salisbury, North Carolina since March 2005.  

In a February 2009 report, CURR noted that it had researched 
reports submitted by the 1st Mobile Communication Group covering 
July 1965 through July 1966.  The history documented that the 
unit was stationed at Clark Air Force Base in the Philippines.  
The history also indicated that elements of the unit were 
temporarily assigned to various locations throughout Vietnam to 
include Tuy Hoa, Da Nang, Dau Treng, Quan Loi, Trai Bi and other 
locations.  

In an October 2010 medical statement, Dr. D indicated that the 
Veteran has a current diagnosis of PTSD and that the PTSD is due 
to service- related stressor reported by the Veteran that 
involved fear of hostile military or terrorist activity.  The 
psychiatrist indicated that the claimed stressors are adequate to 
support a diagnosis of PTSD.  The psychiatrist did not know 
whether any claimed stressor was consistent with the places, 
types and circumstances of the Veteran's service.  He noted that 
the Veteran stated that his MOS in the Air Force was 
communications and that he could not substantiate whether or not 
the Veteran was exposed to the reported stressors based on his 
MOS.  

During the November 2010 hearing, the Veteran testified that he 
spent about  6 months east of Da Nang with the Marine Air Wing 
and then four months in Phan Rang, which turned out to be an air 
base.  Then he was with the 101st Airborne surrounding the Phan 
Rang area.  He went to Da Nang east around the 1st of September 
1965 and to back to the Philippines in about mid January 1966.  
The Veteran reported that with the communications group,  no one 
really knew where they were deployed except the base commander.  
They would take their equipment and load it onto the C130s, fly 
into the nearest base and then trade out to the bare base.  There 
were never any official orders, just a roster posted on the 
commander's bulletin board.  

III.  Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will generally vary depending upon whether a Veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further development 
or corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 
C.F.R. 3.304(f)(1) (2009); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395.

The Board notes, however, that on July 13, 2010, VA published a 
final rule that amended its adjudication regulation governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board, such as the Veteran's instant claim.  

The revisions add to the circumstances under which VA will accept 
credible lay testimony, alone, as being sufficient to establish 
the occurrence of an in-service stressor without undertaking 
other development to verify the Veteran's account.  If a stressor 
claimed by a Veteran is related to fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or 
contract equivalent confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary and provided the 
claimed stressor is consistent with the places, types and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010)

Fear of hostile military activity means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.   38 
U.S.C.A. § 5107(b).

IV.  Analysis

The evidence clearly shows that the Veteran has been diagnosed 
with PTSD and that diagnosis, by treating VA psychiatrist Dr. D., 
has been specifically linked to his reported stressors while 
serving in Vietnam.  Additionally, as at least some of the 
reported stressors involve fear of hostile military activity 
(i.e. the ones involved with experiencing, or being confronted 
with, enemy attacks), the Veteran's lay testimony alone may 
establish their occurrence, provided that a VA psychiatrist 
confirms that the claimed stressors are adequate to support a 
diagnosis of PTSD and the claimed stressors are consistent with 
the places, types, and circumstances of service.  

In the instant case, Dr. D at least generally found that the 
Veteran's reported Vietnam-related stressors are adequate to 
support a diagnosis of PTSD.  Also, regarding the consistency of 
the stressors with the places, types and circumstances of 
service, one of the specific incidents reported by the Veteran, 
the significant attack on Marble Mountain/Da Nang East, is 
specifically documented in the record.  Thus, assuming that the 
Veteran was deployed in the area, it is reasonable to conclude 
that his work as a communications specialist on site would have 
resulted in him experiencing and/or being confronted with the 
event to some degree.  Also, although the Veteran's service 
personnel records do not affirmatively document his presence at 
Marble Mountain/Da Nang east, they at least suggest that he went 
on additional deployments aside from the ones to Cam Ranh Bay and 
Phan Rang.  Additionally, the record affirmatively shows that 
members of the Veteran's unit were deployed to Da Nang during the 
time frame in question.  Further, the photos of the Marble 
Mountain/Da Nang East area submitted by the Veteran tend to lend 
support to him having been assigned there.  Accordingly, 
affording the Veteran the benefit of the doubt regarding his 
assignment to this area during October 1965, the Board finds that 
this specific stressor is consistent with the places, types and 
circumstances of his service.

In summary as a diagnosis of PTSD linked to the Veteran's 
reported in-service stressors has been established and as the 
occurrence of at least one of these reported stressors has also 
been reasonably established, all the criteria for an award of 
service connection for PTSD have been met.    
 

ORDER

Service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


